id office uilc cca-341557-13 01a number release date from ------------------- sent monday date pm to ------------------ cc subject re follow-up on rev_proc ----------------- you asked whether it was permissible for counsel to participate in a post appeals mediation the short answer is yes it is permissible both revproc_2009_44 2009_2_cb_462 which provides procedures for post appeals mediation and revproc_2012_18 2012_10_irb_455 which clarifies the rules for ex-parte communications between appeals and other functions provide that the ex_parte_communication rules do not apply to communications in connection with the optional mediation process that may be requested after traditional appeals settlement discussions are unsuccessful appeals is expected to independently decide whether to engage in post appeals mediation and whether to accept or reject a settlement proposal that is made as a result of the mediation however appeals has the discretion to communicate with both counsel and the origination function to prepare for the mediation session in addition appeals may ask counsel or the originating function to observe or participate during the mediation session
